Citation Nr: 0934315	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  04-12 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) prior to May 16, 2006, 
exclusive of the time period of the temporary, total 
hospitalization rating.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1970.

Service connection was initially established for the 
Veteran's PTSD by an October 2001 rating decision, evaluated 
as 30 percent disabling, effective January 29, 2001.  The 
Veteran did not disagree with either this initial rating or 
the effective date thereof.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which assigned an increased rating of 50 
percent for the service-connected PTSD, effective November 6, 
2002.  The Veteran appealed, contending that a higher rating 
was warranted.  He did not disagree with the effective date 
for the assignment of this increased rating.  A subsequent 
May 2004 rating decision assigned a temporary total rating 
for the Veteran's PTSD because of hospitalization, effective 
February 23, 2004, with the 50 percent rating being resumed 
effective May 1, 2004.  Thereafter, a January 2007 rating 
decision and concurrent Supplemental Statement of the Case 
assigned a 100 percent rating for the PTSD, effective May 16, 
2006.

In view of the foregoing, the Board has construed the issue 
on appeal as entitlement to a rating in excess of 50 percent 
for the Veteran's service-connected PTSD prior to May 16, 
2006, exclusive of the time period of the temporary, total 
hospitalization rating.

In a September 2007 decision, the Board denied the current 
appellate claim.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an August 2008 Order, the Court, pursuant to a joint 
motion, vacated the Board's September 2007 decision and 
remanded the case for compliance with the instructions of the 
joint motion.

For the reasons stated below, the appeal is REMANDED to the 
RO.  VA will notify the appellant if further action is 
required on his part.


REMAND

The Board notes that the joint motion which was the basis for 
the Court's August 2008 Order contended that the September 
2007 Board decision contained inadequate reasons and bases 
for denying the current appellate claim.  Specifically, it 
was asserted the Board's decision did not address an October 
2003 letter from the Veteran's former employer.

However, subsequent to the Court's Order, the Veteran's 
attorney submitted a statement in August 2009 reporting that 
the Veteran desired a videoconference hearing in conjunction 
with this case.  

Travel Board and videoconference hearings are scheduled by 
the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Accordingly, 
this case is REMANDED for the following:

The RO should take appropriate steps in 
order to schedule the Veteran for a 
videoconference hearing with a Veterans 
Law Judge of the Board in accordance with 
his wishes as contained in an August 4, 
2009, letter from the Veteran's attorney.  
The Veteran and his attorney should be 
notified in writing of the date, time and 
location of the hearing.

After the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board, in accordance with 
appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the Veteran 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

